--------------------------------------------------------------------------------

EXHIBIT 10.1
 
FINAL RELEASE AND WAIVER OF CLAIMS
 
This FINAL RELEASE AND WAIVER OF CLAIMS (“Agreement”) is by and between Compass
Minerals International, Inc. (“the Company”), by and on behalf of itself and the
Company Affiliates (as defined herein), and Keith E. Clark (“You”) (collectively
the “parties”). This FINAL RELEASE AND WAIVER OF CLAIMS shall become effective
as of the Effective Date (as defined herein).
 
WHEREAS, You previously worked for the Company as VP & GM, N.A. Highway; and
 
WHEREAS, the Company and You have agreed to conclude Your employment with the
Company on the terms set forth herein as of July 9, 2013 ("Termination Date");
 
NOW, THEREFORE, the parties agree as follows:
 
1.                   The Company agrees as follows in exchange for the
consideration You are providing under this Agreement (provided this Agreement
becomes effective and You do not revoke it):
 
a.                   The Company and/or one of the Company Affiliates (as
defined herein) will on the first payroll payment date after the Effective Date
(as defined herein) provide You with a lump sum severance payment in the amount
of $614,827 (less applicable deductions and witholdings), to which amount You
agree You are not otherwise entitled.
 
b.                   The Company and/or one of the Company Affiliates (as
defined herein) will reimburse You for up to eighteen (18) months of any premium
payments You make for any COBRA coverage You elect for the first eighteen (18)
months following the date COBRA coverage takes effect.
 
c.                   The Company will provide You with eighteen (18) months of
outplacement assistance through Lee Hecht Harrision at the level of its
choosing.  Activation must occur by October 1, 2013.
 
d.                Compass Minerals is prepared to reimburse you up to $3,100
should you choose to convert your Compass Minerals Executive Disability
Insurance with Mass Mutual to your own individual policy.  This will be
reimbursed upon receipt of your invoice and payment.


e.                   So long as You have not breached this Agreement or any
agreement referenced herein, the Company will pay You a pro-rated portion of the
annual incentive payment You would have received had You remained employed with
the Company through the end of the current year. In determining the pro-rated
amount, the Company will multiply what would have been the full payment amount
by the percentage determined by dividing the actual days worked in the year by
260. You will receive your pro-rated annual incentive payment at the same time
annual incentive payments are made to active employees, but in no event later
than March 15 following the year in which Your Termination Date occurs.
 
2.                   You agree as follows in exchange for the consideration the
Company is providing under this Agreement:

--------------------------------------------------------------------------------

a.                   The consideration provided in ¶ 1 is all of the
consideration to which You are entitled in connection with Your departure from
Company.
 
b.                   To the maximum extent permitted by law and without
exception, You through your signature on this Agreement release and waive any
and all claims, demands, or causes of action (collectively “claims”) known or
unknown, suspected or unsuspected, that, as of the Effective Date, You have or
could have against the Company and/or any or all of its current and/or former
affiliated, related, or subsidiary corporations or entities, current and/or
former directors, current and/or former officers, current and/or former
fiduciaries, current and/or former employees, current and/or former agents,
current and/or former successors, current and/or former assigns (collectively
herein “the Company Affiliates”), all to the maximum extent permitted by law and
without reservation, including but not limited to any and all claims related to
the conclusion of Your employment with the Company.
 
c.                    The claims released and waived under this Agreement
include, but are not limited to, any and all claims You and/or anyone acting on
Your behalf hold or own or have at any time before the Effective Date held or
owned against the Company and/or the Company Affiliates, including but not
limited to, to the maximum extent permitted by law, claims under any federal
and/or state Constitution; claims under any federal, state, and/or local common
law, including but not limited to claims sounding in tort and/or contract;
claims under any federal, state, and/or local public policy; claims under any
federal, state, and/or local statute, regulation, ordinance, or other
legislative or administrative enactment, including but not limited the Employee
Retirement Income Security Act, the Family and Medical Leave Act, and any state
wage payment act (including but not limited to the Missouri Wage Payment Act
and/or the Kansas Wage Payment Act); claims for workers’ compensation
retaliation and/or discrimination; claims for discrimination (including
harassment) and/or retaliation under any federal, state, and/or local law,
including but not limited to 42 U.S.C. § 1981, Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the Rehabilitation Act, the Genetic
Information Nondiscrimination Act, the Missouri Human Rights Act, the Kansas Act
Against Discrimination, the Kansas Age Discrimination in Employment Act, and/or
any other federal, state, and/or local statute, regulation, ordinance, or other
legislative or administrative enactment; and claims under any practice and/or
policy of the Company, including but not limited to any bonus, health, stock
option, retirement, and/or benefit plan of the Company and/or any of the Company
Affiliates.
 
Note 1:  The foregoing Release does not include any claims that You cannot
release or waive by law, including but not limited to the right to file a charge
with or participate in an investigation conducted by certain government
agencies. However, You are releasing and waiving any right to any monetary
recovery should any government agency (such as the Equal Employment Opportunity
Commission) pursue any claims on Your behalf.


Note 2:   Nothing in the foregoing Release is intended to limit or restrict (a)
Your right to challenge the validity of this Agreement as to claims and rights
asserted under the Age Discrimination in Employment Act or (b) Your right to
enforce this Agreement.
 
Note 3: For information required by the Older Workers Benefit Protection Act of
1990, please see Exhibit A.
- 2 -

--------------------------------------------------------------------------------

d.                  The Company advised You/hereby advises You to consult with
independent legal counsel regarding the tax treatment of any payments or
benefits under this Agreement. In addition, neither the Company nor its
Directors, officers, employees, or advisors has made any representations or
warranties to You regarding the tax treatment of any payments or benefits under
this Agreement, and none of them shall be liable for any taxes, interest,
penalties, or other amounts owed by You.
 
e.                   You agree You remain bound by the Confidentiality Agreement
You signed during Your employment with the Company.
 
f.                    You shall reasonably cooperate with the Company in any
investigation or litigation/future investigation or litigation as requested by
the Company.
 
g.                   You hereby reiterate Your agreement to the provisions of
the Restrictive Covenant Agreement You signed with the Company, including but
not limited to the following:
 
(i)            For 2 years after the Termination Date, You will not directly or
indirectly, whether for Your benefit or for the benefit of a third party,
recruit, solicit, or induce, or attempt to recruit, solicit, or induce:  (1)
anyone employed by the Company to terminate employment with, or otherwise cease
a relationship with, the Company; or (2) anyone employed by the Company at any
time during the immediately preceding 12 months to provide services of any kind
to a competitor of the Company. You further agree that, in the event any
individual within the groups defined by (1) and (2) of this ¶ 2.g.(i) approaches
You about providing services to a competitor of the Company, You shall reject
such approach and not hire/otherwise engage/supervise such individual.
 
(ii) For 2 years after the Termination Date, You will not directly or indirectly
solicit, divert, or take away, or attempt to solicit, divert, or take away, the
business or patronage of any of the clients, customers, or accounts, or
prospective clients, customers, or accounts, of the Company. You further agree
You will not, for the period specified in this ¶ 2.g.(ii), do business in any
way with any entity covered by this ¶ 2.g.(ii).
 
(iii) For 2 years after the Termination Date, You will not directly or
indirectly compete with the business of the Company (which is (a) the production
and marketing of salt, sulfate of potash, and magnesium chloride and (b) records
retention). This agreement not to compete means You will not, among other
things, whether as an employee, independent contractor, consultant, owner,
officer, director, stockholder, partner, or in any other capacity (1) be
affiliated with any business competitive with the Company; (2) solicit orders
for any product or service that is competitive with the products or services
provided by the Company; or (3) accept employment with a business that sells or
buys products or services competitive with the products or services of the
Company.
 
Note:         This ¶ 2.g. is intended only to restate the obligations to which
You agreed in the Restrictive Covenant Agreement. Accordingly, any conflict
between this ¶ 2.g. and the
- 3 -

--------------------------------------------------------------------------------

Restrictive Covenant Agreement shall be resolved according the terms of the
Restrictive Covenant Agreement and the intent of that Restrictive Covenant
Agreement.
 
h.                   You will not disparage in any way or make negative comments
of any sort about the Company or any of the Company Affiliates, their customers,
and/or their vendors, whether orally or in writing and whether to a third party
or to an employee of the Company and/or the Company Affiliates.
 
i.                    You have returned to the Company any business records or
documents relating to any activity of the Company and/or any of the Company
Affiliates, including but not limited to files, records, documents, plans,
drawings, specifications, equipment, software, pictures, and videotapes, whether
prepared by You or not.


j.                     You agree that You are not entitled under any other
agreement with the Company to receive any consideration other than or in
addition to that which You are receiving under this Agreement.


k.                   You agree:
 
(i)            You received this Agreement on or before the Termination Date.
 
(ii)            The Company advised You/hereby advises You that You have 45 days
from the Termination Date to consider this Agreement (although You may sign it
sooner if You wish).
 
(iii)          The Company advised You/hereby advises You to consult with
independent legal counsel before signing this Agreement.
 
(iv)          You may revoke this Agreement within 7 calendar days after You
sign it by returning written revocation during that time to the Company (c/o
Steven Berger at the Company's corporate headquarters) via certified mail, in
the event of which this Agreement shall be void.
 
(v)          This Agreement shall be effective and enforceable on the 8th
calendar day following the date You execute it, provided You do not earlier
revoke it (“Effective Date”).
 
l.                    You have read this Agreement, understand its terms, and
sign it voluntarily of Your own free will and upon advice of independent legal
counsel (at Your option), without coercion or duress, and with full
understanding of its significance and binding effect.
 
3.                   In addition to the foregoing, the parties agree:
 
a.                   Neither the existence of this Agreement nor anything in
this Agreement shall constitute an admission of any liability on the part of
You, the Company, or any of the Company Affiliates, the existence of which
liability the parties expressly deny.
- 4 -

--------------------------------------------------------------------------------

b.                  Except as provided herein, this Agreement contains the
entire agreement between You and the Company with respect to the matters
contemplated hereby, and no modification or waiver of any provision of this
Agreement will be valid unless in writing and signed by You and the Company.
 
c.                   This Agreement shall be construed in accordance with the
laws of the State of Kansas, the federal and state courts of which shall have
exclusive jurisdiction over all actions related to this Agreement.
 
d.                   This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together one and the same Agreement.
 
e.                   They are not relying on any representation of any other
party not contained herein and that, in the event of any dispute concerning this
Agreement, the parties shall be considered joint authors and no provision shall
be interpreted against any party because of alleged authorship.
 
f.                    This Agreement is binding on and inures to the benefit of
the Company’s successors and assigns and Your heirs and assigns, and the Company
may assign this Agreement, including, but not limited to, the prohibitions in
paragraph 2.h. and the Confidentiality Agreement or the Restrictive Covenant
Agreement referenced herein.


g.                  This Agreement shall not be strictly construed by or against
either party, it being the parties’ intent that this Agreement shall be
interpreted as reasonable and so as to enforce the parties’ intent and to
preserve this Agreement’s purpose.


IN WITNESS WHEREOF, the parties execute this Agreement on the day and year
indicated below.
 
Date:
6/28/13
 
/s/ Keith E. Clark
 
 
 
Keith E. Clark
 
 
 
 
 
 
 
 
On Behalf of the Company:
 
 
 
 
 
Date:
7/16/13
 
By:
/s/ Steven N. Berger
 
 
 
 
 
 
 
 
Title:
Senior Vice President, Corporate Services

 
- 5 -

--------------------------------------------------------------------------------

 
INFORMATION REGARDING GROUP TERMINATION PROGRAM
Exhibit A


The following is information concerning individuals eligible and selected to
participate in the Group Termination Program ("Program") offered in connection
with the business decision of Compass Minerals ("Company") to eliminate certain
positions as part of a restructuring. The consideration/benefits provided under
the Program are for the employees whose positions are being eliminated, provided
the employee executes and does not revoke the Separation Agreement that this
Exhibit A accompanies. This Exhibit A is provided pursuant to the Older Workers
Benefit Protection Act and is intended to assist employees in making an informed
decision on whether to execute the Separation Agreement accompanying this
Exhibit A and that is a condition of receipt of consideration/benefits under the
Program.


1.                   For purposes of the Program, the decisional unit is all
incumbents in Executive Bands 1-4.


2.                   Of the employees in the decisions unit, Company eliminated
the Chief Information Officer and certain Vice President positions based on need
and function.


3.                   In determining which positions to eliminate, Company
considered need and function.


4.                   Company specifically advises employees receiving a
Separation Agreement as follows:


a.            You have 45 days to consider and sign the Separation Agreement. If
you choose to sign it, then you must return it to Steven Berger within 45 days
after you receive it.


b.            Once you sign the Separation Agreement, you have 7 days to revoke
it (as set forth in the Separation Agreement).


c.            If you do not revoke the Separation Agreement, then it will become
effective and enforceable on the 8th day after you sign it.


In the chart below, Company provides the job titles and ages of all employees in
the decisional unit. As indicated above, Company eliminated only certain
positions in the decisional unit. Accordingly, it has marked "Yes" in the
"Selected" column for employees in eliminated positions and "No" in the
"Selected" column for employees in non-eliminated positions.


If you have any questions about this Exhibit A, then please contact Steven
Berger at 913-344-9831 or bergers@compassminerals.com.


TITLE
AGE
SELECTED
VP, Supply Chain & Tech
53
no
VP & GM C&I
52
no
VP & GM NA Highway Deicing
57
yes
VP, Human Resources
47
no
VP & GM Specialty Fertilizers
43
yes
VP, Manufacturing & Engineering
59
no
VP, Chief Information Officer
51
yes
CFO, Secretary, & VP CMP-UK
47
no
VP, EHS&S
50
no
VP, Strategic Development
56
no
Mine Manger
57
no
VP, Manufacturing C&I
54
no
VP, C&I Sales
53
no
Dir Eng Strategic Projects, Cnty Exec
55
no
Dir, Managing CMP-UK
58
no
VP, Tax, Assistant Secretary
62
no
Dir Advanced Manufacturing Tech
56
no
VP, Engineering
69
no
Sr. Dir, Global Sourcing
48
no
VP, Risk Mgmt an Financial Planning
54
no
VP, NA Rock Salt Deicing
59
yes
VP, Controller
58
no
VP, Strategic Projects
60
yes

 
 
- 6 -

--------------------------------------------------------------------------------